Order entered March 23, 2015




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                           No. 05-14-00583-CV

                                J. WAYNE JOHNSON, Appellant

                                                   V.

                              HERRING BANK, ET AL., Appellees

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-15858

                                               ORDER
       We GRANT appellant’s March 20, 2015 motion to file or leave to extend reply to

appellee Herring Bank’s brief and ORDER the reply brief tendered to the Court on March 12,

2015 filed as of the date of this order.


                                                          /s/   CRAIG STODDART
                                                                JUSTICE